Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 9/8/2021.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1-2 and 4 are pending and are presented for examination.  
Amended claim 1 is formed by amending original claim 3.  There is change in scope from “each of the second thickness portions” to “the second thickness portion”.   
In order to overcome rejection under 35 USC 112, applicant amended in a way by broadening the claim scope.  There are another ways to overcome the rejection such as by reciting “a plurality of second thickness portions” in the portion of original claim 1.  This second way makes the two parts corresponding and correctly reflect what has been disclosed by specification.  
Anyway, as a result of overcoming 112 rejection, the claim 3 of the original claim has been changed its scope. 
From: 
the cover includes a circumferential wall extending from an outer edge of the body wall toward the housing, 
the insertion holes extend through the body wall and the circumferential wall, 
each of the second thickness portions extends around a corresponding one of the insertion holes to be concentric to the insertion hole, and 
opposite ends of the second thickness portion in a circumferential direction connect to the circumferential wall.

To: 
the cover includes a circumferential wall extending from an outer edge of the body wall toward the housing, 

the second thickness portions extends around a corresponding one of the insertion holes to be concentric to the insertion hole, and 
opposite ends of the second thickness portion in a circumferential direction connect to the circumferential wall.

Claims 2 and 4 are of new claim scopes. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites “the specific fasteners”.  It is vague and indefinite.  There is insufficient antecedent basis for this limitation in the claim.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE et al (WO 2016167409 A1).  
As for claim 1, LEE discloses a motor-driven compressor comprising 
a compression mechanism (120, Fig. 1) configured to compress fluid; 
an electric motor (110) configured to drive the compression mechanism; 
an inverter (200) configured to control driving of the electric motor; 
a housing (100) [56, 57] that accommodates the compression mechanism and the electric motor; and 
a cover (300 and 210, Fig. 1) fastened to the housing by fasteners [70], the cover defining an accommodation chamber (internal cavity, Fig. 1) with the housing to accommodate the inverter, wherein 
the cover includes a plate-shaped body wall (310 of 300, Figs. 2-3), and 
insertion holes (330) extending through a periphery of the body wall, the fasteners being inserted through the insertion holes, and 
the body wall includes 
a first surface (312, Figs. 1-2) opposed to the inverter in the accommodation chamber, 
a second surface (311, Fig. 3) located at a side opposite from the first surface, 
a first thickness portion (thin circumferential wall, Fig. 2) having a first thickness (axial thickness, Figs. 2-3), and 

The limitation “obtained by recessing” is interpreted a structural limitation of recessed structure.  In case when it is method of making limitation, it is a product by process limitation.  MPEP 2113 states it is not patentable limitation as claim 1 is a product claim.  Examiner does not see any specific method to obtain the recess (e.g., pressing, cutting out, melting out, etc.).  Hence, it is considered as a structural limitation. 
LEE further discloses the cover includes a circumferential wall (see Fig. 2) extending from an outer edge of the body wall toward the housing, 
the insertion holes extend through the body wall and the circumferential wall (as the holes are through hole in the integrated structure, recesses are defined as part of body wall, Figs. 2-3), 
the second thickness portions extends around a corresponding one of the insertion holes (330) to be concentric to the insertion hole (interpreted, a corresponding one of the insertion holes, Figs. 2-3), and 
opposite ends of the second thickness portion in a circumferential direction connect to the circumferential wall (Fig. 3).  

As for claim 2, LEE discloses the motor-driven compressor according to claim 1,
wherein

the fasteners ([70] describes bolts) fasten the cover to the motor accommodation portion,
the fasteners are inserted through the insertion holes include specific insertion holes through which the specific fasteners are inserted [70], and
the second thickness portion (around 330) is arranged around a corresponding one of the insertion holes (330).   

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-5072.  The examiner can normally be reached on 7AM-3PMPM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/JOHN K KIM/Primary Examiner, Art Unit 2834